Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Pub. No.  2009/0320655 A1) in view of Zurecki et al. (WO 02096598 A1).
(Claim 1) Grant discloses a cryogenic machining system (5; ¶¶ 0001, 0028; Figs. 1-5) that includes a cryogenic fluid source (¶ 0016; 14; Fig. 1), a flow regulator (16) downstream of the cryogenic fluid source (Fig. 1), a machining control unit (42), and at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026) downstream of the flow regulator.  The at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026) is capable of assessing cryogenic fluid and transmit first data to the machining control unit (42; ¶¶ 0024-0027).  A cutting tool (12) downstream of the at least one cryogenic fluid sensor (36, 40; ¶¶ 0024-0026).  The cutting tool (12) is capable of working on a surface of a work piece (e.g., Figs. 2, 4).  Grant discloses that other sensors beyond those explicitly recited within the reference may be included in the system (¶¶ 0024-0026).  Yet, Grant does not explicitly disclose an infrared sensor configured to monitor a cut zone where the cutting tool works on the surface of the work piece and transmit second data to the machining control unit.
Zurecki et al. (“Zurecki “) discloses an infrared sensor for monitoring a cut zone where the cutting tool works on the surface of the work piece (during operation/cutting) and manipulating flow rate and/or pressure of cryogenic fluid in response to second data - infrared radiation (Page 13).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the system disclosed in Grant with an infrared sensor for monitoring a cut zone and transmitting a second data to the controller and influencing flow rate/pressure as suggested in Zurecki in order to measure heat generated on the work piece and take corrective action.
(Claim 3) The at least one cryogenic fluid sensor (Grant 36) is capable of assessing pressure of the cryogenic fluid (Grant ¶¶ 0024-0025).
(Claim 4) The at least one cryogenic fluid sensor (Grant 40) is capable of assessing temperature of the cryogenic fluid (Grant ¶¶ 0024, 0026).
(Claim 5) The machining control unit (Grant 42) is configured to control the flow regulator (16) based on the first data (Grant ¶ 0027).
(Claim 10) The cutting tool is internally cooled by the cryogenic fluid (Grant Figs. 2-5).
Claims 2, 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grant (US Pub. No.  2009/0320655 A1) in view of Zurecki et al. (WO 02096598 A1) further in view of Leishman et al. (US Pub. No. 2012/0015587 A1).1
Examiner is of the opinion that the controller continuing the cutting operation while receiving information from the sensor(s) is enough control of the cutting tool position in response to that information.  Even the absence of action on the part of the controller in response to reception of the data is enough control of the position of the cutting tool to meet the limitation. 
Leishman et al. (“Leishman “) discloses a pressure sensor and a flow rate sensor downstream of a coolant delivery unit (Figs. 3, 4).  In response to data received from the sensors, a control unit (36) may continue the machining operation (keep moving the position of a cutting tool relative to a workpiece - first position being different from a subsequent second position), stop the machining operation (stopping the cutting tool) and/or control the flow rate of coolant (¶¶ 0020-0031).  The machining control unit (36), in response to data received from the sensors, may control the movement and placement of the work piece with regard to the cutting tool, which involves the adjustment of position of the work piece from a first work ]piece position to a second work piece position, the first position being different than the second position (i.e., withdrawing work piece from machine - ¶¶ 0022, 0031).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to provide the system disclosed in Grant with a flow rate sensor transmitting first data to a controller and the controller configured to control the tool position and/or coolant flow in response to data from sensors as disclosed in Leishman in order to assess the flow rate of the cryogenic fluid and take action to optimize the cutting operation by permitting continued operation, halting position of the cutting tool to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RYAN RUFO/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rejection of Claim 12 includes the rejection discussion of like limitations from claim 1 above but are omitted here for brevity.